I stand 
here today before the Assembly, soon after my country 
has seen a new dawn. I come to this Hall in all humility 
as the elected Prime Minister of Pakistan for the third 
time. I feel exonerated, as my supporters and I have 
stood firm in our commitment to democracy.

I am happy to inform representatives that we now 
have a strong Parliament, an independent judiciary, 
a free media and a vibrant civil society. But there 
is no room for complacency. We cannot lower our 
guard. Democracy needs constant vigilance and 
strong institutions. It needs careful nurturing. More 
importantly, it is not promises but good governance that 
sustains democracy. My Government has put the people 
at the centre. We will work to give them peace and 
security, an environment of growth and development. I 
am pursuing an inclusive approach for the entire nation.

Pakistan is an ardent supporter of the United 
Nations, which is an anchor of peace and a beacon 
of hope for all nations. The United Nations universal 
character provides a forum to discuss, develop and 
implement global responses to the pressing problems 
of our times. Pakistan upholds international law and 
promotes international consensus. The security of our 
world is ensured and reinforced by friendly relations 
among nations and respect for the sovereignty and the 
territorial integrity of States.

The United Nations needs reform, but it should 
be a reform that reflects the interests of all, not 
just the ambitions of a few. We believe that the 
Security Council’s composition should be made more 
representative, democratic and equitable, and its work 
more effective, transparent and accountable. The 
intended reforms must, however, plan for a dynamic 
future, not entrench or replicate outdated historical 
patterns based on privileges. The role and authority 
of the General Assembly must be fully restored and 
revitalized. In the past few years, the General Assembly 
has regained influence in responding to challenges in 
regard to peace and security, development and climate 
change. It is becoming a platform of choice. Yet, it has 
to go a long way to acquire its full authority.

To save the world from the scourge of war, we have 
to continue to strive for a fair and just international 
order based on the rule of law. Festering disputes must 
be resolved. In that regard, the United Nations has to 
play a critical role.

The United Nations must, for instance, continue to 
remain attentive to the issue of Jammu and Kashmir 
and the full realization of the right to self-determination 
of its people. The suffering of the people cannot be 
brushed under the carpet because of power politics. 
As in the past, Pakistan calls upon the international 
community to give an opportunity to the Kashmiris 
to decide their future peacefully, in accordance with 
the relevant Security Council resolutions. The issue 
of Jammu and Kashmir was presented to the Security 
Council in January 1948, and yet the issue remains 
unresolved after nearly seven decades.

I have aspirations for regional peace and 
stability. I have shared that vision with leaders in 
our neighbourhood. Shortly after assuming office, 
I received a message of goodwill from the Prime 
Minister of India, Mr. Manmohan Singh. I extended an 
invitation to him to engage with us so as to address 
all outstanding issues between our two countries, 
and Prime Minister Singh’s response was positive. 
Our two countries have wasted massive resources 
in an arms race. We could have used those resources 
for the economic well-being of our people. We still 
have that opportunity. Pakistan and India can prosper 
together; and the entire region would benefit from our 
cooperation. We stand ready to re-engage with India 
in a substantive and purposeful dialogue. I am looking 
forward to meeting Prime Minister Singh here in 
New York so as to make a new beginning. We have a 
solid basis for doing that. We can build on the Lahore 
Accord signed in 1999, which contained a road map 
for the resolution of our differences through peaceful 
negotiations. I am committed to working for a peaceful 
and economically prosperous region. That is what our 
people want and what I have long aspired to.

It gave me great pleasure to welcome President 
Karzai in Islamabad last month. We reaffirmed our 
shared goal of a peaceful, stable and united Afghanistan. 
The people of Afghanistan are and should remain 
masters of their own destiny. We support an inclusive, 
Afghan-led and Afghan-owned peace process, leading 



to national reconciliation. I assured President Karzai 
that we do not wish to interfere in Afghanistan’s internal 
affairs; nor do we have any favourites in that country. 
In fact, we hope earnestly that the Afghans themselves 
will unite for the peace, prosperity and development of 
their great country.

Pakistan encourages United Nations efforts to 
stabilize Afghanistan. We will work together with 
Afghanistan for regional and economic cooperation 
aimed at establishing and reinforcing regional trade, 
energy and communications corridors. Our solidarity 
with the Afghan people has been demonstrated through 
our willingness to host millions of Afghan refugees in 
Pakistan for many decades. International support for 
their repatriation to and reintegration in Afghanistan is 
indispensable. We also look forward to United Nations 
support for addressing other transregional challenges, 
including the flow of narcotics.

Last year, the Assembly gave Palestine the status of 
non-Member observer State. We hope that it will soon 
join this body as a full Member State. We are glad that 
the stalled peace process has started again. It should 
lead to the consolidation of an independent, viable and 
contiguous State of Palestine, based on the pre-1967 
borders, with Al-Quds Al-Sharif as its capital. Pakistan 
will continue to demonstrate its solidarity with the 
people of Palestine.

Even as we meet here, Syria is in turmoil, with 
Syrians killing Syrians. We appeal to the Syrian 
Government and the opposition groups to move to 
the negotiating table in Geneva to prepare a road map 
for national reconciliation and the necessary political 
transitions. More war will lead to more killings, 
which must be stopped. As a party to the Convention 
on the Prohibition of the Development, Production, 
Stockpiling and Use of Chemical Weapons and on 
Their Destruction, Pakistan remains opposed to the 
use of chemical weapons. We condemn their use in the 
strongest terms.

We welcome the agreement reached between the 
United States and Russia, and supported by the other 
permanent members of the Security Council, to secure 
and destroy chemical weapons in Syria. That crucial 
step has facilitated consensus within the Council to 
adopt resolution 2118 (2013), which not only addresses 
the issue of chemical weapons but could start the 
stalled political process in Syria, leading to national 
reconciliation and solutions that are acceptable to the 
people of Syria. Pakistan will support that resolution. 
Acceptance of the Geneva communiqué (S/2012/522, 
annex) and a decision on dates for convening a Geneva 
II conference will be a big step towards ending the crisis 
in Syria. I call on all forces to invest their political will 
and capital in diplomacy to bring peace to that country.

As a responsible nuclear-weapon State, we will 
continue to pursue the goals of disarmament and 
non-proliferation and adhere to a policy of credible 
minimum deterrence without entering into any arms 
race. We cannot, however, remain oblivious to the 
evolving security dynamics in South Asia, nor can 
we agree to an arrangement that is detrimental to our 
security and strategic interests. Our position on the 
proposed fissile material treaty is determined by our 
national security interests and the objective of strategic 
stability in South Asia.

The safe, secure and peaceful use of nuclear energy, 
without discrimination, is essential for economic 
development. Pakistan qualifies for full access to civil 
nuclear technology for peaceful purposes in order to 
meet its growing energy needs for continued economic 
growth. By the same token, as a mainstream partner 
in the global non-proliferation regime, Pakistan has 
impeccable credentials for joining the multilateral 
export control regime, including the Nuclear 
Suppliers Group. Pakistan will continue to participate 
constructively in the Nuclear Security Summit, which 
is a laudable initiative.

As a country that has suffered grievously for many 
years from terrorism, we condemn that phenomenon in 
all its forms and manifestations. Over the past 12 years, 
we have made huge sacrifices in blood and resources. 
We have lost 40,000 precious lives of men, women 
and children, including 8,000 defence and security 
personnel. There has been colossal damage to our social 
and physical infrastructure, too. Our economy has 
been denied the opportunity to grow fully. That must 
change now. I have tried to forge national consensus on 
a cohesive policy to eliminate terrorism from our soil. 
For that purpose, I convened an all-parties conference 
that spoke out unanimously against terrorism. We are 
resolved to oppose the forces of terrorism with every 
means at our disposal. At the same time, we have offered 
dialogue to end violence, wean young extremists off 
extremism and integrate all segments of our society 
into the national mainstream. Winning young people’s 
hearts and minds is as important as using guns to deter 
terrorism. But dialogue should not be seen as a sign of 
weakness or a tool of appeasement.



The war against terrorism must be waged within the 
framework of international law. The use of armed drones 
in the border areas of Pakistan is a continued violation 
of our territorial integrity. It results in innocent civilian 
casualties and is detrimental to our resolve and efforts 
to eliminate extremism and terrorism in Pakistan. I 
have urged the United States to cease those strikes so 
that we can avoid further casualties and suffering.

Terrorism knows no borders. It has no religion 
or creed, which is why maligning a whole people or 
a religion on that account is unfair and unwise. Islam 
is a religion of peace, compassion and brotherhood. 
And the yet most insidious form of contemporary 
racism in the name of religion is on the rise. Peaceful 
Muslim communities are profiled and subjected to 
discriminatory practices. Their faith, culture, holy 
personalities and scriptures are under attack. The 
stereotyping of Muslims as extremists and terrorists 
must stop. We must all use the influence and reach 
of the United Nations to avert a clash of civilizations 
and to promote harmony among followers of diverse 
religions all around the world. Terrorism negates 
Islam’s humanistic outlook and noble values. Those 
who perpetrate terrorism are enemies of Muslims and 
Islam itself.

Pakistan is the largest troop contributor to United 
Nations peacekeeping. Since 1960, we have contributed 
150,000 troops, and 135 of our peacekeepers have lost 
their lives in the service of peace. That has been our 
most tangible assistance to the United Nations efforts 
to maintain international peace and security.

We fully support the United Nations effort to 
finalize and implement a single, coherent post-2015 
development agenda that identifies benchmarks for 
poverty alleviation, sustainable development and 
social inclusion. More importantly, we should prepare 
ourselves to respond effectively to save our planet from 
the ravages of climate change.

Our Government is undertaking an economic 
revolution in Pakistan so that it, too, can become part of 
the emerging markets. We have all the fundamentals and 
human and natural resources for such a transformation. 
In the immediate future, our challenge is to overcome 
a volatile security environment, correct structural 
imbalances in the economy and bring an end to energy 
shortages. We are building a new Pakistan with a robust 
economy. From the international community, we seek 
not aid but enhanced trade, market access, investment 
and strong economic partnerships.

We are creating a new framework for change 
to provide equal opportunities and social justice 
for everyone, eliminate the exploitation of the poor, 
harness our human resources and restore the dignity 
of our citizens. We intend to use education as a key 
driver of the socioeconomic development of Pakistan. 
We are introducing a national health service across 
Pakistan with the participation of the private sector. We 
have also made the eradication of polio in Pakistan a 
matter of great importance for my Government, as we 
are determined to make Pakistan a polio-free country.

It is our strong resolve to promote the full 
participation of women in national development, while 
protecting their political, social and cultural rights as 
agents of change. More than 63 per cent of our population 
is under the age of 25. By investing in their education 
and skills, we aim to tap into the demographic dividend. 
Minorities are equal citizens of Pakistan. They will not 
only have complete freedom to worship, but also full 
protection of their rights to education, employment and 
political participation.

We are deeply saddened by the recent terrorist attack 
on the members of a minority community in Peshawar. 
That heinous attack has united the entire Pakistani 
nation in support of our brothers and sisters of all faiths 
in Pakistan. We share their grief and have declared 
three days of mourning. The attack was carried out 
by the same elements who have attacked our mosques, 
shrines, innocent citizens and members of our security 
forces. However, the attack has further strengthened 
my Government’s resolve to deal with terrorism and 
extremism in a resolute and comprehensive manner, 
as I reiterated in my very first speech at the National 
Assembly of Pakistan.

In conclusion, I wish to emphasize to the Assembly 
that Pakistan is a strong supporter of multilateral 
diplomacy, convinced that it is the most legitimate and 
ultimate guarantor of peace and security, economic and 
social development, and respect for universal human 
rights. As a non-permanent member of the Security 
Council, Pakistan has been making every effort to 
strengthen the role of diplomacy to resolve conflicts 
and to help build States in post-conflict situations. In 
all instances, we have upheld the primacy of the Charter 
of the United Nations. We need multilateral diplomacy 
so that we continue to respect diversity while reaching 



decisions that impact our fate as members of the 
international community. Towards that end, the United 
Nations — the virtual world parliament — is our best 
hope.
